On November 14,1997, it was ordered, adjudged and decreed that the said Gregory Sanchez be punished by imprisonment in the *33Montana State Prison at Deer Lodge, Montana, for Life. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 227 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Deliberate Homicide (Felony) knowingly used a firearm, to wit: a shotgun; he is hereby sentenced to the term of ten (10) years in the Montana State Prison under the authority of46-18-221, Montana Code Annotated. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Deliberate Homicide (Felony) as charged in the information. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-five dollars ($25.00) to the Treasurer of this county.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was represented by Joe Coble, Deputy County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held in abeyance until the time Mr. Sanchez has finished the appeal process. At that time, the defendant shall be given sixty (60) days in which to file for review of the sentence.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.